DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species 2, subspecies E in the reply filed on 6/15/21 is acknowledged.  The traversal is on the ground(s) the election of species requirement allegedly does not identify what claims read upon what species, and because examining both species would present no serious burden (Remarks filed 6/15/21 at 2-4).  This is not found persuasive because “claims themselves are never species” (MPEP 806.04(e)); and because examining all of the above species would indeed impose a serious burden, by requiring searching classes & subclasses related to both wall-mounted storage systems that utilize wall-mounted horizontal rails, as well as wall-mounted storage systems that omit such rails in lieu of cleats directedly mounted to a wall.  The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gonzalez (20160227944).  
Regarding claim 14, Gonzalez teaches a cleat (30) for hanging a vertical standard (26) from a wall comprising first retaining portion (63, 67) on a front side of the cleat, the first retaining portion configured (via 74) for cooperating with any one of the plurality of mounting points (78) to capture and retain it; and a second retaining portion (portions of 62 & 66 perpendicular to 63 & 67 and parallel to 59 - see Fig. 9) on a back side of the cleat, the second retaining portion configured to cooperate with a horizontal rail mounted to the wall to retain the cleat on the rail, wherein the cleat is capable of being used for a wall-mounted storage system of a type using vertical standards (since mounting points (78) could obviously be included on such vertical standard) that have a front in which is formed a plurality of slots arranged along its length for connecting cantilevered brackets to the standard and a plurality of mounting points located rearward of the front of the standard at fixed, predetermined intervals along the length of the of the standard.  
Regarding claim 15, Gonzalez teaches a clamp (58) displaceable with respect to the first retaining portion (63, 67).  
Allowable Subject Matter
Claims 22-25, 28-29 & 32-33, 35-37, 39-43, & 47-49 are allowed.
Claims 16-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536.  The examiner can normally be reached on M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MATTHEW W ING/Primary Examiner, Art Unit 3637